Citation Nr: 1543716	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  09-32 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a vision disorder, to include as secondary to diabetes mellitus, type 2.

2.  Entitlement to service connection for bilateral arteriosclerosis obliterans (claimed as bad circulation), to include as secondary to diabetes mellitus, type 2 and/or ischemic heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran had active service from December 1967 to August 1969, including service in Vietnam from September 1968 to August 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2013 the Board remanded the issues of service connection for ischemic heart disease and tinea verisocolor.  Those claims have since been granted and are thus no longer on appeal.

The issue of service connection for bilateral arteriosclerosis obliterans (claimed as bad circulation), was also remanded in April 2013.  As review of the responsive medical evidence indicates that further development is needed it is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An acquired vision disorder was not complained of or diagnosed during service; and the Veteran's current non-congenital vision disorder (bilateral senile cataracts), first diagnosed long after service, is unrelated to service or a service-connected disability.


CONCLUSION OF LAW

A bilateral vision disability was not incurred in or aggravated by service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter dated in October 2008, which informed the Veteran of the criteria for service connection; of the information and evidence needed to substantiate his claim; of VA's respective duties for obtaining evidence; and of how VA determines disability ratings and effective dates  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as prescribed by the facts and circumstances in this case.  The Veteran's service treatment records, VA treatment records, and private medical records are in the file.  The Veteran was also accorded two VA examinations.  The Board has reviewed all of the medical evidence and finds it to be adequate for resolution of the issue resolved in this decision.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence on the issue resolved in this decision is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

Per VA regulations, congenital or developmental defects such as refractive error are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also VAOPGCPREC 82-90.  However, if superimposed injury or disease occurred, the resultant disability might be service connected.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Merits

Service treatment records include the report of a July 1967 pre-induction examination, which found bilateral uncorrected vision of 20/20; however, service treatment records do show that the Veteran complained of headaches with concomitant blurred vision and photophobia.  See July 1968 treatment record.  Even so, a visual examination in July 1969 found uncorrected bilateral vision of 20/20, and during his 1969 separation examination the Veteran denied any eye trouble.

Post-service, there is no allegation or evidence of any visual problem until 2006.  A VA Eye Clinic treatment record dated in January 2009 indicates that the Veteran had been wearing eyeglasses since November 2006, and Eye Clinic treatment records in April and June 2009 relate complaints of eye irritation.  A routine VA diabetes clinic examination in November 2008 found the Veteran with "incipient lens opacities" and dry eyes, but no active retinal diabetic changes.  The Veteran's VA medical problem list in June 2009 includes diagnoses of presbyopia, astigmatism, hypermetropia, senile nuclear sclerosis, and Blepharoconjunctivitis. 

In January 2009 the Veteran was accorded a VA eye examination, which returned diagnoses of refractive error (hypermetropia, astigmatism, and presbyopia); bilateral senile cataracts; and no diabetic retinopathy.  In June 2013 the Veteran was accorded another VA eye examination, which found no diabetic changes; bilateral senile cataracts; and refractive error changes.  According to the examiner, the Veteran's eye problems are not related to service or his service-connected diabetes mellitus, but are instead related to the aging process.  The examiner stressed that the Veteran's cataracts were age related.  

Although the Veteran had headaches with associated blurring during service, repeated eye/vision examinations found uncorrected visual acuity of 20/20 throughout service; so service connection for a visual disorder on a direct basis is not warranted.  

Additionally, VA does not compensate for refractive error disorders, and there is no probative evidence of any superimposed injury or disease.  

As for the Veteran's non refractive error visual impairment (cataracts), there is no competent evidence that relates it to service.

In this regard the Board notes that while the Veteran is competent to describe his visual symptoms, the diagnosis of visual disorders requires medical expertise to determine the etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  And there is no indication that the Veteran has specialized training in diagnosing visual disorders or determining their etiology.  Thus, the Veteran's own opinion regarding the etiology of his vision problem is not probative, and competent medical evidence is needed to substantiate the claim.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

According to the VA examiner, the Veteran's non refractive error eye problem, namely, senile cataracts, did not onset in service and are not related to any incident of service, including the Veteran's service-connected diabetes mellitus, but are instead age related.  There is no medical evidence of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment.  

This leaves the record simply showing the onset of a non-congenital vision problem, in this case cataracts, decades after service, without any relationship to service or any incident of service, including a service-connected disability.  This is not a basis upon which to establish service connection.  Accordingly, the weight of the evidence is against the claim and it is denied.  


ORDER

Service connection for a vision disorder is denied.


REMAND

In April 2013 the Board remanded the issue of "service connection for bilateral arteriosclerosis obliterans (claimed as bad circulation), to include as secondary to diabetes mellitus, type 2 and/or ischemic heart disease," for an opinion as to whether the Veteran's condition is related to service or a service-connected disability.  The Board noted that the Veteran had been diagnosed in January 2009 with arteriosclerosis obliterans, and instructed that the Veteran should be accorded a new VA examination if needed.  In May 2013 a VA examiner averred that that the Veteran had not been diagnosed with arteriosclerosis obliterans in January 2009, and he did not conduct a new examination.  However, the January 2009 VA arteries examination report clearly shows a diagnosis of bilateral arteriosclerosis obliterans.  Moreover, the Veteran is now service-connected for ischemic heart disease.  In light of said the Veteran should be accorded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all VA medical records dated after June 2009.  Any other pertinent medical records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran.  

2.  After completion of step 1, afford the Veteran a VA examination of his claimed bilateral lower extremity "bad circulation."  The claims file should be made available to and reviewed by the examiner.  All indicated tests should be done, and all findings reported in detail.  The examiner is particularly requested to rule in/out a diagnosis of bilateral arteriosclerosis obliterans, and to identify any other lower extremity circulation malady.

Following completion of the examination and a review of the claims file, the examiner is requested to opine as to whether it is at least as likely as not that a diagnosed bilateral lower extremity bad circulation disorder, if found: 

a. began in-service;
b. is related to some incidence or event of the Veteran's active duty service; or 
c. is caused by and or is or aggravated by (permanently worsened) the Veteran's service-connected diabetes mellitus or ischemic heart disease.

A complete rationale for all opinions must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claim.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


